Opinión disidente del
Juez Asociado Señor Fuster Berlin - geri,
a la cual se une el Juez Presidente Señor Andréu García.
r-H
Los hechos esenciales de este caso son los que siguen. El demandado recurrido, José Ayala Amely, era el director de los niveles intermedio y superior de enseñanza de la Es-cuela Laura Mercado del poblado El Rosario, perteneciente al distrito escolar de San Germán. En esa escuela traba-jaba también Francisco Morales Lugo como guardia escolar. Desde el primer día que Morales Lugo llegó a la escuela, comenzó a tener problemas con Ayala Amely. Las discrepancias entre el guardia y el director rebasaron los meros resentimientos y se tornaron tan graves que provo-caron el traslado temporero del guardia a otra escuela. A raíz de dicho traslado, Morales Lugo remitió un extenso informe al Director Regional de Mayagüez del entonces Departamento de Instrucción Pública, con copia a la Secre-*421taria de ese departamento, Sra. Awilda Aponte Roque. En ese informe el guardia describía sus labores en la Escuela Laura Mercado y denunciaba la conducta alegadamente irrespetuosa e indebida del director Ayala Amely contra su persona.
Como parte de ese informe, y bajo el título de “Conducta del Sr. Administrador que pude captar”, el guardia escolar, de pasada, incluyó lo siguiente, entre muchas otras obser-vaciones:
11- En una ocasión se acercó a m[í] un profesor que tenía un problema con un estudiante para que yo lo llevarla] donde el director, el profesor me indicó que el estudiante le había comen-tado que el director no se atrev[í]a a decirle nada porque [é]l sabía que el director era homo[s]e[x]ual. Se habló con el director y se hizo una reunión donde estaba el padre del joven, el director, dos maestros y yo, entonces el profesor le dijo al director el comentario del estudiante y [el director] se tornó un poco ab[oc]hornado y le dijo al estudiante que para [é]l hacer esos comentarios tenía que haber tenido relación con [é]l de esa ín-dole, pero que si [é]l le pedía perdón entonces todo quedaba olvidado y él no le guardaría rencor y todo qued[ó] así. Apéndice VII, pág. 28.
Las autoridades escolares locales no hicieron nada res-pecto a la aludida mención de la alegada homosexualidad del director. El Superintendente de Escuelas de San Ger-mán no procuró una investigación sobre el particular por-que entendía que lo de homosexualidad era un asunto difícil de probar.
Tres (3) meses más tarde, el menor R.M.S.F., que a la sazón tenía catorce (14) años de edad y cursaba el quinto grado en un programa de educación especial de la Escuela Laura Mercado, se sintió enfermo y le pidió y obtuvo per-miso del director Ayala Amely para utilizar el cuarto de servicio sanitario. Ello ocurrió en horas de la tarde, des-pués de terminadas las clases.
Al cabo de un rato, el menor salió del cuarto de servicio *422sanitario y el director lo invitó a pasar a su oficina(1) Una vez allí, el director realizó actos lascivos con el menor.
Enterados los padres del menor de los hechos antes re-latados, presentaron las correspondientes querellas ante la Policía y el Departamento de Educación. El director fue acusado de cometer actos lascivos contra un menor. Se de-claró culpable del delito de agresión agravada grave, delito menor incluido, y obtuvo los beneficios de una sentencia suspendida. El Departamento de Educación lo destituyó de su empleo.
Por los hechos antes relatados, los demandantes recu-rrentes, Manuel Soto Rivera y Evelyn Fraticelli, por sí y en representación de su hijo menor de edad, presentaron una demanda en daños y perjuicios contra el director Ayala Amely y contra el Estado Libre Asociado de Puerto Rico.
El tribunal de instancia desestimó la demanda contra el Estado Libre Asociado y responsabilizó al director por la suma de cuarenta y cinco mil dólares ($45,000) a favor de los demandantes recurrentes. Estos acudieron ante nos en revisión, alegando que el tribunal de instancia erró al resolver: (1) que el iniciar un proceso investigativo en las circunstancias de autos es una función discrecional que exime de responsabilidad al Estado Libre Asociado; (2) que la realización de una investigación no hubiese evitado la conducta impropia del director demandado; (3) que el Es-tado no incumplió su deber de “buen padre de familia” al no iniciar una investigación del director a base del informe del guardia escolar; (4) que aun cuando la conducta del Estado fuese negligente, ésta no tenía relación causal con el daño. Además de estos planteamientos, los recurrentes señalan que el tribunal de instancia erró al no resolver su *423argumento sobre la ineonstitucionalidad de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.).(2)
h-i ¡ — I
Es menester resaltar que la reclamación de la parte de-mandante recurrente contra el Estado Libre Asociado está esencialmente predicada en la supuesta falta de diligencia de las autoridades escolares al no investigar la alegada “denuncia” de homosexualidad que hizo el guardia escolar en su informe.(3) Alegan los recurrentes que si las autori-dades escolares hubiesen actuado diligentemente respecto al informe del guardia escolar, realizando una investiga-ción a fondo en torno a ello, se habría evitado el incidente del director con el menor que da lugar a esta acción.
El tribunal de instancia resolvió expresamente que
... la omisión de las autoridades escolares en investigar la supuesta denuncia de homosexualidad, vista a la luz más favorable para los demandantes, a lo más que puede dar lugar es a una determinación de que el Superintendente de Escuelas de San Germán abusó de su discreción, lo cual es una actuación excluida expresamente por el Art. 6(b) de la Ley de Pleitos con*424tra el Estado. 32 L.P.R.A. see. 3081 (b) [y que dispone] que el Estado no responde de los actos u omisiones de un empleado en el desempeño de una función de carácter discrecional, aun cuando hubiere abuso de discreción .... (Enfasis suplido.)
Antes de examinar el planteamiento central de si el Es-tado fue negligente al no investigar la supuesta denuncia de homosexualidad, es menester atender la cuestión de si éste es inmune. ¿Tiene razón el tribunal de instancia al concluir que la función de realizar una investigación admi-nistrativa de un empleado gubernamental con miras a su posible suspensión o destitución es una de carácter propia-mente discrecional, para los fines de ley que regula la in-munidad del Estado Libre Asociado? ¿O se trata más bien de una función que debe ser considerada como rutinaria porque no apareja la formulación de normas de política pública básica, según la definimos en Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1974)?
En Piñeiro Manzano v. E.L.A., supra, señalamos que el concepto “función discrecional” es muy amplio y que si nos atuviéramos a su significado literal se protegerían con el manto de inmunidad numerosas actuaciones gubernamen-tales que el legislador no quiso eximir de responsabilidad. Explicamos allí que “prácticamente toda actuación hu-mana exige algún ejercicio de discreción” (id., pág. 798) y que la actividad gubernamental comprende diversas clases de actuaciones discrecionales, sin que todas requieran la exclusión de responsabilidad que fija la Ley Núm. 104, supra. Reconocimos entonces que le toca a los tribunales concretizar el concepto de “función discrecional” para deli-mitar qué tipos de demandas contra el Estado están auto-rizadas y cuáles están excluidas.
Estamos en un área en que la función judicial más bien consiste en formular criterios y señalar los factores que deben evaluarse de acuerdo con las circunstancias particulares de cada caso. “El trazar la línea precisa de demarcación en esta área requiere la *425aplicación del método casuístico .... Piñeiro Manzano v. E.L.A., supra, pág. 799.
Si se hace una sinopsis de los pronunciamientos norma-tivos en Piñeiro Manzano v. E.L.A., supra, resulta que para decidir cuáles funciones discrecionales dan lugar a inmunidad y cuáles no eximen al Estado de responsabili-dad, el criterio predominante allí expuesto es la distinción entre el ejercicio de discreción en actividades altamente valorativas, que requieren un grado especial de discerni-miento gubernamental —como es la formulación de nor-mas de política pública básica— y el ejercicio de discreción en la determinación de cuestiones más bien rutinarias que atañen a la operación normal de día a día del Gobierno. En las primeras es menester inmunizar al Estado para no me-noscabar el libre ejercicio de funciones que tradicional-mente han sido parte del ámbito de autonomía de las ra-mas políticas del Gobierno, como son las funciones de reglamentación y las adjudicativas. Como bien señala el profesor Davis, al citar una notable decisión federal que interpreta la disposición del Federal Torts Claims Act ho-mologa a la nuestra:
... the discretionary function exception relates to “policy judge-ments made by the political branches,” with respect to which “the courts generally have no substantive part to play.”...“[T]he judiciary confines itself... to adjudication of facts based on dis-cernable objective standards of law [and] these objective standards are notably lacking when the question is not negligence but social wisdom, not due care but political practicability, not reasonableness but economic expediency.” 5 Davis, Administrative Law Treatise, págs. 72-73 (2da ed. 1984).
En el caso ante nos, no cabe duda de que el Superinten-dente de Escuelas tenía discreción para decidir si ordenaba una investigación del informe del guardia escolar.(4) Pero *426conforme a los criterios expresados en Piñeiro Manzano v. E.L.A., supra, no se requería aquí el ejercicio de discreción que está protegido por el manto de inmunidad. La determinación que hizo el Superintendente no es de “aquellas que requieren la evaluación de factores tales como los efectos políticos, económicos y sociales de un plan o de un pro-grama”, Piñeiro Manzano v. E.L.A., supra, pág. 801, ni aparejaba la formulación de normas de política pública básica. Se trataba más bien de una decisión del tipo que se hace cotidianamente como parte de la función operacional general de un superintendente de supervisar las labores del personal docente adscrito a su oficina. Ciertamente no era el tipo de decisión gubernamental que tradicional-mente ha gozado de deferencia judicial por tratar sobre asuntos que propiamente no les competen a los tribunales resolver. Davis, supra, págs. 60-65. Por lo tanto, debe con-cluirse que el tribunal de instancia erró al decidir que la determinación del Superintendente de Escuelas de no pro-curar una investigación del informe del guardia escolar es-taba protegida por la inmunidad que consagra la Ley de Reclamaciones y Demandas contra el Estado.
HH
Lo señalado antes, claro está, no dispone totalmente de la controversia de este caso. Es necesario considerar ahora si la conducta del Superintendente fue o no negligente, y si hubo negligencia de ese funcionario, si ésta causó los daños sufridos por el menor y sus padres de modo tal que deba *427responsabilizarse al Estado Libre Asociado como patrono del Superintendente.
Para evaluar la conducta del Superintendente debemos comenzar aquilatando el informe del guardia escolar. Como señaláramos en la relación de hechos, el informe en cuestión no era de modo alguno ni pretendía ser una de-nuncia de conducta homosexual de parte del director. Su propósito era desglosar las labores realizadas por el guar-dia escolar y reseñar una alegada conducta impropia del director hacia éste.
En el referido informe, el guardia en ningún momento afirma que el director era homosexual ni mucho menos que en su relación con los estudiantes varones de la escuela reflejara esa condición o que se comportara impropiamente con éstos. Más aún, según se desprende del párrafo del informe antes transcrito, la breve e indirecta mención de la supuesta homosexualidad del director no era ni siquiera del conocimiento personal del suscribiente. Ni en dicho in-forme ni en ningún otro documento se declaró que el guar-dia Morales Lugo tuviese conocimiento personal o motivos fundados para creer que el director fuese homosexual o que sus preferencias sexuales estuviesen poniendo en riesgo la seguridad escolar o incapacitándolo para realizar sus fun-ciones como director. La mención de homosexualidad, pues, era un mero innuendo.
Más aun, si hubiese habido una denuncia clara de que el director era homosexual, ello no hubiese sido de por sí razón suficiente para iniciar una investigación. Es menes-ter distinguir la mera preferencia homosexual de una persona de aquella conducta homosexual suya que atente contra el bienestar de estudiantes menores de edad. La condición de homosexual por sí sola no constituye delito o hecho antijurídico alguno. Para que existiese fundamento para considerar si debía o no debía realizarse una investi-gación, hubiera sido necesario que la denuncia imputase alguna conducta homosexual impropia de parte del direc*428tor, cosa que no fue alegada de modo alguno en el informe en cuestión.
Por último, independientemente del escaso contenido del informe como “denuncia” de homosexualidad, debemos tener presente que el informe provenía de una persona que a todas luces estaba resentida y posiblemente prejuiciada en contra del director, por lo cual cabía pensar que no se trataba de un informante objetivo. Todo ello nos lleva ine-ludiblemente a concluir que el informe tenía muy poco valor, si alguno, como denuncia de la supuesta conducta homosexual impropia del director, que le requiriese al Super-intendente la diligencia de iniciar una pesquisa.
La responsabilidad civil derivada de omisiones culposas o negligentes se rige por lo dispuesto en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976); Valle v. Amen Inter. Ins. Co., 108 D.P.R. 692 (1979).
Dichas omisiones sólo dan lugar a una causa de acción cuando existe un deber correlativo de actuar o de cuidado impuesto o reconocido por ley y ese deber es quebrantado. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. 3, pág. 80; H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 183; Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986), y casos allí citados. Una omisión a sabiendas y voluntaria-mente constituye negligencia cuando preexiste la obliga-ción legal de obrar. Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970).
Más aún, para que exista responsabilidad por un daño causado por una omisión negligente es necesario que exista una relación causal entre el daño y la omisión, y para que exista esa relación causal es necesario que el daño ocasio-nado haya podido evitarse de haberse realizado a tiempo la acción omitida. Puig Brutau, op. cit., pág. 97; Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990). La causa es la “condición *429que ordinariamente produce el daño, según la experiencia general”. Jiménez v. Pelegrina Espinel, 112 D.P.R. 700, 704 (1982).
En el recurso ante nos los funcionarios concernidos de-cidieron no iniciar una investigación ante una alegada “de-nuncia” sobre una preferencia sexual homosexual del Director de una escuela. El Reglamento de Personal Docente del Departamento de Instrucción Pública, de 21 de marzo de 1984, señala las causas por las cuales se debe iniciar una investigación y el procedimiento de ésta. Entre éstas no se encuentra la “denuncia” de homosexualidad, por lo que no es errado concluir que el Departamento de Educa-ción, a través de sus funcionarios, no tenía una obligación o deber impuesto por ley o reglamento de iniciar una inves-tigación, particularmente en vista del poco valor que tenía el informe del guardia escolar como “denuncia”.
La ausencia de un deber de investigar es clara en este caso aun frente al principio de que el cumplimiento de un estatuto o reglamento no exime, de por sí, de responsabili-dad, si ante las circunstancias particulares del caso un hombre prudente y razonable hubiese tomado precauciones adicionales, Brau del Toro, op. cit., pág. 176, porque a la luz de los hechos concretos que hemos reseñado un “hombre prudente y razonable”, en iguales circunstancias, hu-biera concluido que no era necesario iniciar una investigación.
Podría pensarse que las otras imputaciones hechas en el informe del guardia escolar, independientes y distintas del asunto de la homosexualidad, parecían suficientemente graves como para justificar una investigación. Pero ello, aun de ser cierto, no es pertinente aquí ya que la acción de los demandantes está predicada estrictamente en que la negligencia de las autoridades escolares consistió en no in-vestigar la “denuncia” de homosexualidad. Esa y no otra es la controversia ante nos. Además, como hemos de señalar más adelante, sería una conjetura impermisible resolver *430que por no investigar una conducta del director, que nada tenía que ver con la cuestión de homosexualidad, se hu-biera podido evitar el acto homosexual delictivo que éste cometió tres (3) meses más tarde.
En este caso no sólo no existe una omisión negligente o culposa, sino que también está ausente el elemento de re-lación causal. Sería altamente especulativo suponer que el inicio de una investigación de la alegada “denuncia” hu-biese evitado el daño sufrido por el demandante. En este caso, por razones reglamentarias, el inicio de la investiga-ción aludida o de cualquier otra investigación resultante del informe no hubiese conllevado una suspensión del director de su cargo, por la falta de causa para ello.(5) En consecuencia, aun cuando se hubiese iniciado alguna in-vestigación, el director podía seguir en contacto con el me-nor perjudicado. Además de ello, por lo delicado y compli-cado. que sería un proceso investigativo en estas circunstancias, éste tomaría bastante tiempo, probable-mente un periodo de tiempo mayor que el transcurrido en-tre la “denuncia” y los actos que motivaron la presente causa de acción. No puede afirmarse con certeza que de haberse realizado la investigación se hubiera evitado el daño. Por lo tanto, no hay nexo causal entre la omisión y el daño.
En el presente recurso no se dan dos de los tres elemen-tos necesarios para que proceda una causa de acción por responsabilidad civil extracontractual. Los demandantes recurrentes no tenían causa de acción.
Por los fundamentos antes expuestos, confirmaríamos la Sentencia de 22 de febrero de 1989 del tribunal de instancia.

(1) Con anterioridad a esta ocasión, el menor había tenido contacto amistoso con el director. Éste le había requerido favores al menor y le había ofrecido su ayuda y amistad. El menor lo consideraba su amigo.


(2) No procede entrar a considerar la validez de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.). Este Tribunal ha resuelto que no entrará a considerar un planteamiento de ineonstitucionalidad de una ley cuando los autos son inadecuados para hacer tal determinación. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979). Además, aun cuando este Tribunal hubiese estado en posición de resolver el planteamiento de la ineonstitucionalidad, éste se debe obviar por el conocido principio de “no entrar a considerar cuestiones constitucionales cuando el caso puede ser resuelto por otros fundamentos”. Pueblo v. Marrero, 79 D.P.R. 649 (1956); Molina v. C.R.U.V., 14 D.P.R. 295 (1983).


(3) La acción contra el Estado Libre Asociado se trajo bajo dos (2) supuestos: (1) que el Estado Libre Asociado como patrono del director escolar era responsable vica-riamente por los actos de su empleado; (2) que el Estado Libre Asociado era directa-mente responsable porque las autoridades escolares fueron negligentes al no inves-tigar a tiempo la supuesta denuncia de homosexualidad que hizo el guardia escolar contra el director. El tribunal de instancia correctamente desestimó la acción bajo el primer supuesto, ya que claramente el Estado no responde de los actos delictivos intencionales de sus empleados. Báez Vega v. E.L.A., 87 D.P.R. 67 (1963). Los recu-rrentes no cuestionan ante nos esta parte de la decisión del tribunal de instancia.


(4) Al momento en que el Superintendente hizo su decisión de no investigar, no existía ley o reglamento que le requiriese realizar una investigación administrativa *426mandatoriamente en un caso como el de autos. La Sec. 10.3 del Reglamento de Personal Docente del Departamento de Instrucción Pública, de 21 de marzo de 1984, señala las causales por las cuales se puede realizar una acción disciplinaria, lo cual presupone la correspondiente investigación previa. Aunque en dicha sección se ins-tituye la “conducta inmoral” como causal de destitución, no se señala el mero hecho de ser homosexual como causal ni existe norma jurídica que disponga que las prefe-rencias homosexuales, sin más, son constitutivas de “conducta inmoral”. Para una discusión de lo que este concepto significa para fines de juzgar la actuación de un maestro, véase Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755 (1962).


(5) La Sec. 10.3 del Reglamento de Personal Docente del Departamento de Ins-trucción Pública, supra, dispone que sólo en los “casos de mal uso de fondos públicos o cuando haya motivos razonables de que existe un peligro real para la salud, vida o moral de los empleados o del pueblo en general, se podrá suspender de empleo y sueldo al empleado antes de la determinación final de la acción a seguir”. (Énfasis suplido.) Es decir, el inicio de la investigación no hubiese conllevado la separación del empleo de director y, por ende, la separación de los estudiantes, ante unas imputa-ciones de las que no resulta ni se señala un peligro real.